DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.
 
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “wherein the synthetic monofilament…[has] a higher melting temperature than that of the melted fuse yarn”. After a full review of Applicant’s disclosure it does not appear that there is support for the synthetic monofilament, which is claimed to be partially melted and fused, having a higher melting temperature than another melted fuse yarn. There appears only to be support for a non-fusible type monofilament having a higher melting temperature than a fuse yarn or polymer material, but not a fusible monofilament and a melted fuse yarn having different .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite “wherein the synthetic monofilament…[has] a higher melting temperature than that of the melted fuse yarn”. After a full review of Applicant’s disclosure it does not appear that there is support for the synthetic monofilament, which is claimed to be partially melted and fused, having a higher melting temperature than another melted fuse yarn. There appears only to be support for a non-fusible type 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 3-4, 6-14, 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) in view of Dua Bhupesh (US 2005/0193592), herein after Bhupesh, and in further view of Pfrommer (US 1,722,391).

Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the synthetic filament of Dua for the synthetic monofilament of Bhupesh, as a simple substitution of one well known type of yarn for another in order to yield the predictable result of providing a yarn which imparts the desired variety of physical properties. Further, it has been held to be within the 
Modified Dua does not specifically disclose the synthetic monofilament and the fuse yarn being separate yarns, and wherein the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn. However, Dua further teaches that the yarn of 114 may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23). Additionally, Pfrommer teaches a two ply knitted material which includes a face ply having a first set of yarns (a,c) and a back ply having a second set of yarns (a,b), the plating yarns (b & c) being different from one another (as seen in Fig.1-3; Pg.1, lines 47-50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and melted fuse yarn of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn, as also taught by Dua, in order to provide the desired knit material configuration for a durable shoe upper. Further, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and the fuse yarn of Dua as separate yarns, as taught by Pfrommer, in order to provide a knitted upper with the desired aesthetic appearance and enhanced durability to withstand wear-and-tear. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of 
Regarding Claims 3 and 14, Dua discloses a shoe upper of claim 1/13, wherein the toe area comprises a plurality of layers (302 & 303; Fig.11).
Regarding Claim 4, Modified Dua discloses a shoe upper of claim 3, wherein the toe area comprises a weft-knitted yarn layer (112) and a monofilament layer (114 of 110 of Dua modified by Bhupesh)(Fig.4C).
Regarding Claim 6, Dua discloses the invention substantially as claimed above. Dua does not disclose wherein the toe area comprises a greater density of stitches than the base area such that the toe area is reinforced relative to the base area. However, Bhupesh teaches a knit upper having a toe area (i.e. forwardmost toe area with 46”) comprising a greater density of stitches than a base area (i.e. area from toe area to heel with 48” & 47”) such that the toe area is reinforced relative to the base area (para.55).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the knit upper of Dua to include various stitch densities throughout, as taught by Bhupesh, in order to vary the texture, physical properties, or aesthetics of the footwear. 
Regarding Claims 7 and 19, Dua discloses a shoe upper of claim 1/13, wherein the toe area comprises a polymer coating (114 of 303 in a liquid state is a coating, 
Regarding Claims 8 and 20, Dua discloses a shoe upper of claim 7/19, wherein only the toe area comprises the polymer coating (only the toe area contains 303; Fig.11).
Regarding Claim 9, Dua discloses a shoe upper of claim 1, wherein the toe area is three dimensionally molded (as seen in Fig.11, the toe area has been “molded”, inasmuch as has been claimed by Applicant, from a flat material into a three dimensional form).
Regarding Claims 10 and 17, Dua discloses a shoe upper of claim 1/13, wherein the base area (i.e. area between 303 and heel) comprises a plurality of apertures formed in the first layer (111, as seen in Fig.4C, there are apertures between the wales of the knit).
Regarding Claim 11, Dua discloses a shoe upper of claim 1, wherein the base area (i.e. area between 303 and heel) is disposed in a forefoot of the upper (as seen in Fig.11).
Regarding Claim 12, Dua discloses a shoe upper of claim 1, wherein the base area (i.e. area between 303 and heel) is disposed in a forefoot and a heel area of the upper (as seen in Fig.11).
Regarding Claim 13, Dua discloses an article of footwear, comprising: a sole; and an upper (302) coupled to the sole (as seen in Fig.11), the upper comprising: a base area (i.e. area between 303 and heel) and a toe area (i.e. area of 302 with 303) 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the synthetic filament of Dua for the 
Modified Dua does not specifically disclose the synthetic monofilament and the fuse yarn being separate yarns, and wherein the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn. However, Dua further teaches that the yarn of 114 may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23). Additionally, Pfrommer teaches a two ply knitted material which includes a face ply having a first set of yarns (a,c) and a back ply having a second set of yarns (a,b), the plating yarns (b & c) being different from one another (as seen in Fig.1-3; Pg.1, lines 47-50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and melted fuse yarn of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn, as also taught by Dua, in order to provide the desired knit material configuration for a durable shoe upper. Further, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and the fuse yarn of Dua as separate yarns, as taught by .

4.	Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260), Dua Bhupesh (US 2005/0193592), herein after Bhupesh, and Pfrommer (US 1,722,391), in view of Cournoyer (US 4,891,958).
Regarding Claim 18, Dua, Bhupesh, and Pfrommer disclose the invention substantially as claimed above. Modified Dua does not disclose the stitch diameter of the monofilament layer is larger than the stitch diameter of the first layer such that the plurality of apertures of the first layer are not closed and air flow through the apertures is possible. However, Cournoyer teaches a double knit material having a first layer (i.e. face layer) and a second layer (i.e. back layer)(Fig.3), the first layer having a plurality of first apertures (as seen in Fig.4 at A-E), the stitch diameter of the second layer is larger than the stitch diameter of the first layer such that the plurality of apertures of the first layer are not closed and air flow through the apertures is possible (as seen in Fig.4 & 5). When in combination modified Dua and Cournoyer teach wherein the stitch diameter of the monofilament layer is larger than the stitch diameter of the first layer such that the 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the first and second layers of Dua, to include a plurality of apertures in a first layer that are not closed, as taught by Cournoyer, in order to provide a knit material that assists with controlling body heat, keeping a user’s foot comfortable while wearing the footwear. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	1, 3-4, 6-14, and 17-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/179732, claims 1-20 of Application No. 16/179738, and claims 1-20 of Application No. 16/179742. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all 
Claims 1, 3-4, 6-14, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Application No. 16/179732, claims 1-20 of Application No. 16/179738, and claims 1-20 of Application No. 16/179742. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the pending claims cover the same subject matter of a double layered knit upper material having a synthetic monofilament and apertures of various sizes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive. 
6.	Applicant’s Remarks: Applicant asserts that Para.31 offers support for the monofilament and the yarn comprise a higher melting point than the fuse yarn, therefore the specification objection and 35 U.S.C. 112a rejection should be withdrawn.
	Examiner’s Response: Examiner respectfully disagrees. As stated previously and above, after a full review of Applicant’s disclosure it does not appear that there is support for the synthetic monofilament, which is claimed to be partially melted and fused, having a higher melting temperature than another melted fuse yarn. There .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732